department of the treasury employer_identification_number contact person - id number contact telephone number uil code internal_revenue_service p o box cincinnati oh release number release date date legend x trust y high school z trustee administrator dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program the purpose of x is to provide scholarships to certain academically-qualified students who attend or desire to attend an accredited 2-year or 4-year college university technical college or trade school the educational_institution the amount of the grants is varied depending upon net_income of x and the number of qualified applicants the awards will be made available to two or three graduating male senior students and two or three graduating female senior students each year the applicants must meet the following criteria a must be seniors attending y b must be well-rounded students who will graduate in the top fifth 5' of their class c must have demonstrated good citizenship during their high school years and d must have been contributing participants in two or more of the following activities - national honor society student government public speaking dramatics newspaper yearbook staff class and or club officer and musical organizations the award committee is comprised of superintendent principal former principal and two guidance counselors of y the selection committee selects the scholarship recipients y publicizes the scholarship program there are no solicitation or announcement materials the scholarships may not be awarded to any individual who is related by blood adoption or marriage to any member of the award committee or any disqualified_person of x further employees of z and their spouses descendants children grandchildren great- grandchildren or the spouses of their children grandchildren and great-grandchildren shall not be eligible to apply for or receive any scholarship offered by x the scholarships are paid directly to the educational institutions the scholarship will be applied to the cost of the student’s tuition fees books and supplies and should not exceed these costs checks will be issued directly to the educational_institution the recipient attends or desires to attend upon receipt of a tuition bill issued by the educational_institution it shall be each recipient’s responsibility to make sure that the educational_institution sends the tuition bills to z failure to submit the required_documentation will result in the permanent loss of the scholarship unused funds must be returned to the scholarship fund the scholarship proceeds will be distributed each semester quarter but may be distributed in a lump-sum payment at the discretion of z at the end of each semester quarter the recipient must make sure that the educational_institution sends to z a grade report transcript confirming the student’s gpa and a tuition bill for the next semester quarter the scholarship is renewable for up to three additional years or until a bachelor’s degree is obtained whichever is sooner the scholarships will be renewed as long as the recipient maintains a cumulative grade point average gpa of scholarship proceeds will not be distributed however until the educational_institution provides z with a grade report transcript for the preceding semester and a bill for the upcoming semester a cumulative gpa of less than at the end of any semester will result in the permanent loss of the scholarship any recipient who has not provided the required_documentation will forfeit their scholarship and no longer be eligible for funds from the scholarship fund the maximum number of years a student may receive this scholarship is four consecutive years the scholarship proceeds will be distributed each semester quarter but may be distributed in a lump-sum payment at the discretion of z sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a g the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
